Citation Nr: 1102523	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for vertigo (dizziness).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That 
decision also denied service-connection for a hearing loss, but 
the Veteran did not disagree with that denial.  

The June 2007 decision by the RO denied service-connection for 
vertigo.  This is often referred to in lay terms as dizziness.  


FINDINGS OF FACT

1.  The Veteran does not have tinnitus as the result of disease 
or injury during his active service.  

2.  The vertigo in service was a symptom of the Veteran's 
personality disorder.  

3.  The Veteran does not have vertigo as the result of disease or 
injury during his active service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Vertigo was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2007, the Veteran reported that during service he was 
exposed to very loud noise in an engine room and was also 
stationed below gun mounts, which were very loud when fired.  He 
stated that while in the engine room, he noticed a ringing that 
has never stopped to this day.  He wrote that his head was 
feeling light headed with dizziness and one day, while working on 
an electrical circuit in the engine room, he fell into it.  He 
told of being taken to a hospital but no treatment was offered.  
He asserts that to this day he is light headed.  A similar 
statement was made in August 2008.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in April 2007 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The initial notice letter was provided before the 
adjudication of his claim in June 2007.  The April 2007 letter 
also provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) held that the notice required by VCAA, in claims 
to reopen, must notify the claimant of the information and 
evidence that is necessary both to reopen the claim and to 
establish entitlement to the underlying benefit sought.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In May 1965, the RO denied 
service-connection for a personality pattern disturbance.  In his 
notice of disagreement, the Veteran emphasized dizziness.  This 
was addressed in the June 1965 statement of the case, which 
addressed the issue of dizziness and denied service-connection 
for defective hearing, vertigo or any other nervous condition.  
The Veteran did not submit a substantive appeal and the 1965 RO 
decision became final.  However, the initial May 1965 RO decision 
had not addressed dizziness or vertigo and the June 1965 SOC did 
not advise the Veteran of his right to disagree with the denial 
of service-connection for dizziness or vertigo.  Thus, because 
there was no initial RO decision on an underlying claim for 
service-connection for dizziness or vertigo, the later discussion 
in the SOC does not represent a final decision.  Since there was 
no prior final decision on dizziness or vertigo, the Veteran was 
not reopening this claim.  New and material evidence was not 
needed and the RO did not need to advise him of the evidence 
requirements for reopening claims.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  He has not identified any 
relevant treatment records that have not been obtained.  He did 
report that he is personal friends with two doctors who know of 
his condition; however, he did not indicate that they have 
attempted to diagnose or treat him or have any medical knowledge 
of him.  The Veteran has had a VA examination and a medical 
opinion has been obtained.  In fact, he has had both an audiology 
examination and a separate examination for ear disease.  VA will 
request a medical examination when the record does not contain 
sufficient medical evidence to make a decision on the claim.  In 
this case, as discussed below, there is more than sufficient 
evidence to decide the claim.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



Service-Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Discussion

Review of the service treatment records reveals that, in late 
August 1964, the Veteran complained of dizziness for the past 5 
days.  It had reportedly happened before.  Cerebellar responses 
were noted to be intact.  

In early September 1964, the vertigo persisted and the Veteran 
was sent for a consultation.  The dizziness was described a 
rotary objective spinning of the room on standing up, lying down 
or on position changes of the head.  There was no hearing loss, 
tinnitus, or nausea.  There was no history of hyperventilation.  
Physical examination showed the cranial nerves to be intact.  
Cerebellar signs were negative.  There possibly was a small 
amount of fluid in the right ear.  Fundi were negative.  There 
was no definite diagnosis but it was decided to try medication 
and re-examine the Veteran if the dizziness persisted.  

In mid September 1964, it was reported that dizziness persisted.  

In late September 1964, a doctor wrote that he could find no 
objective neural signs.  The possibility of petit mal episodes or 
vestibular malfunction was considered.  

The Veteran went for a consultation in mid October 1964.  It was 
reported that he had the onset of vertigo on rising from a supine 
position about 2 years earlier, while a civilian.  He had several 
episodes of vertigo.  He later apparently recovered, but in the 
summer of 1964, while in a hospital, he had a recurrence of 
vertigo.  Since that time, he had many attacks, described as a 
spinning sensation.  The description suggested vertigo.  He had 
also fallen several times aboard ship.  The impression was 
labyrinthitis.  It was recommended that he be admitted with a 
diagnosis of D.U. [diagnosis undetermined] (vertigo).  

The Veteran was subsequently hospitalized for 33 days.  The 
summary shows that he was admitted with a history of frequent 
episodes of dizziness for approximately 2 years.  He described 
those episodes as being spinning and unsteadiness.   He felt they 
occurred often, as many as 80 times a week.  There was no history 
of hearing loss, nausea, or vomiting associated with the dizzy 
spells.  He denied a history of head injury.  Physical 
examination was within normal limits.  There was no evidence of 
gross neurologic abnormality.  However, his affect was somewhat 
bizarre.  He was overtly hostile in expression toward his ship, 
his shipmates, and the service in general.  He expressed overt 
fear of returning to his ship because he stated that if he had a 
dizzy spell he was apt to fall into electrical circuits and 
sustain bodily harm.  Laboratory studies, chest and skull X-ray 
studies, and an electroencephalogram had results within normal 
limits.  The Veteran was seen in consultation with the 
otolaryngology service where caloric testing was done with normal 
responses.  An audiogram indicated a very mild high-frequency 
hearing loss.  

During the hospitalization, the Veteran felt that he had several 
episodes of dizziness; however, none of these were observed by 
the staff.  It was the clinical impression that the Veteran was 
psychiatrically disturbed.  He was seen by a psychiatrist who 
felt the Veteran was characterized by a great deal of 
psychopathology, including many traits which fall into several 
diagnostic categories.  He felt the best diagnosis was 
"Emotionally Unstable Personality, chronic, moderately severe; 
manifested by symptoms of vertigo for which no organic basis can 
be found, complaint of nervousness, openly hostile attitude 
toward the Navy with obviously expressed poor service attitude, 
generalized suspicious and persecutory attitude in his 
interpersonal relationships, marked fear of returning to duty on 
his ship; precipitating stress, minimal (routine U.S. Naval 
service); predisposition, undetermined (unreliable past history); 
impairment, marked (unsuitable for further active duty in the 
U.S. Navy)."  It was recommended that the Veteran be given an 
administrative discharge because of unsuitability.  It was also 
recommended that he not be allowed to return to his ship because 
of the nature of his symptoms and motivation that would 
predispose him to some type of accident or injury.  The 
hospitalization concluded with a diagnosis of emotionally 
unstable personality, chronic, moderately severe.  He was 
discharged to duty, in mid November 1964, pending his discharge 
from service.  

The Veteran was release to transient quarters pending his 
discharge from service.  There were further complaints of 
dizziness in November 1964.  The report of the December 1964 
separation examination shows the Veteran's head, ears, drums, 
neurologic and psychiatric systems were normal.  The report noted 
the diagnosis of Emotionally Unstable Personality, Chronic, 
moderately severe.  

On VA examination in April 1965, the Veteran complained of pains 
in the head and reported being treated for dizziness in service.  
An audiometric examination was done.  On the special ear, nose 
and throat examination, it was noted that an audiogram in service 
showed a high tone loss and that, in 1964, he had episodes of 
vertigo but no aural cause was found in an exhaustive ear 
examination.  He had no current ear complaints.  Examination 
showed both ears to appear normal.  Audiology showed hearing to 
be within normal limits.  There was no nystagmus or facial 
weakness.  The diagnosis was defective hearing not found on this 
examination.  

The Veteran also had a VA neuropsychiatric examination in April 
1965.  He believed that he was a little nervous, but that did not 
interfere with his daily life.  He had been nervous or high 
strung as long as he could remember.  He stated that his main 
problem was dizziness.  He described a true vertigo when he bent 
over, lay down, or stared for long periods of time upwards or to 
the sides.  He made no complaint of difficulty hearing, 
paresthesias, syncope, or convulsive phenomena.  He did not 
relate his complaints of nervousness to any specific stress, 
either external or psychological.  The claims folder, including 
the service treatment records, was reviewed.  Since coming out of 
service, he had difficulty finding a job because of his 
dizziness.  He had recently gotten a job as a stock boy.  On 
mental status examination, he was noted to be extremely hostile, 
irritable, and touchy throughout the interview.  He minimized his 
problems in service and regarded himself as having made a good 
adjustment.  His nails were deeply bitten.  He talked at length 
about people not wanting him because of his dizziness and 
generally implied that people were negativistic toward him.  He 
showed very ambivalent motivation for his current job.  Insight 
was very poor.  Other findings were within normal limits.  
Neurological examination showed the Veteran's head and neck had a 
normal shape and contour.  Pupils reacted well to light and 
accommodation.  Funduscopic examination was negative.  Nystagmus 
was not noted.  Posterior columns and the cerebellar system were 
intact.  Deep and superficial reflexes were present and active.  
Gait and station were normal.  The Romberg sign was negative.  
The diagnosis was personality pattern disturbance, emotionally 
unstable type, chronic.  

The Veteran was examined for ear disease in May 2007.  He stated 
that he worked in an engine rooms and, at times, was close to a 
gun mount.  He complained of decreased hearing and constant 
tinnitus since service.  He also complained of intermittent 
dizziness and vertigo dating back to service.  He stated that he 
was lightheaded every day and intermittently, about once a week, 
he had an episode of vertigo lasting a few minutes.  After that 
was over, he was pretty much asymptomatic, except for his 
lightheadedness.  The records, including the service treatment 
records, were reviewed.  It was noted that the episodes in 
service remained undiagnosed as to exact etiology.  The current 
ear, nose and throat examination showed his ear drums, nose, 
nasopharynx, mouth, larynx, and neck to be within normal limits.  
The diagnosis was by history bilateral neurosensory hearing loss 
and constant tinnitus dating back to service.  The examiner 
repeated that the diagnosis was by history only.  He explained 
that he had no evidence for a diagnosis.  The Veteran also had a 
diagnosis of dizziness and intermittent vertigo dating back to 
service.  That remained etiology unknown as it was in service.  
It was the examiner's opinion that it was at least as likely as 
not that the dizziness and vertigo is the same problem that he 
had in service but remained undiagnosed in service as to organic 
cause and in the examiner's opinion remained still undiagnosed at 
the present time.  

The Veteran was provided a VA audiology examination in June 2007.  
It was observed that the results on the audiological evaluation 
provided by the Veteran did not seem to correlate to his 
abilities in everyday conversation.  Therefore, some of the tests 
were repeated and examined for variability of responses.  
Variability of responses was indeed found.  There was also a 
discrepancy between intertest agreement indicating that his 
responses reflect a lack of cooperation with test procedures.  
That was indicative of a functional hearing loss indicating the 
Veteran misrepresented his hearing.  The Veteran was pleasant in 
demeanor but due to his lack of cooperation, the Veteran's 
responses were not considered reliable.  The record was reviewed 
and it was noted that the April 1965 test showed hearing within 
normal limits.  Current research did not support the concept of 
delayed onset of hearing loss.  Therefore, it was less likely 
than not that the Veteran had a service-connected hearing loss.  
Since the record was negative for tinnitus, it was less likely 
than not service-connected.  

In February 2009, a private social worker wrote that the Veteran 
was being treated for depression, anxiety, and posttraumatic 
stress disorder, which was a direct result of a situation that 
occurred in service.  He was dealing with complications of 
tinnitus as well as other medical conditions.  The Veteran told 
the social worker that he had been stationed in an engine room 
and was directly under heavy artillery.  He felt dizzy and fell 
into an electrical control panel.  He was taken to the hospital, 
examined and released.  Since then, he remained apprehensive to 
return for more medical treatment and was struggling with 
complications and its possible impact on his health.  He was 
reportedly making progress with therapy for depression, anxiety 
and stress.  She wrote that the Veteran required services for 
tinnitus, which was more likely than not a result from his 
experience in service.  

In March 2009, the Veteran's family physician reported caring for 
him since 2002.  During service he was exposed on a regular basis 
to artillery and constant loud noise from an engine room that 
more likely than not was the cause of the tinnitus he currently 
suffered from.  There was no mention of vertigo.  

Tinnitus

The Veteran has stated that tinnitus began while working in an 
engine room in service and has continued to the present time.  He 
is competent to report what he experiences, so he is competent to 
report continuing symptoms.  See 38 C.F.R. § 3.159(a) (2010).  
However, there is a conflict with the service treatment records 
that must be resolved; one is credible while the other is not.  
The service treatment records show that the Veteran began 
complaining of dizziness in August 1964.  There were subsequent 
consultations and a hospitalization for over a month.  On a 
September 1964 consultation, it was specifically reported that 
there was no tinnitus.  This would have been after the bulk of 
the reported noise exposure.  After that, the Veteran had other 
consultations and hospitalization, with a focus on ear problems, 
the usual source of organic vertigo.  Despite the focus on ear 
problems there was no mention of tinnitus.  Again, on VA 
examination in 1965, ear problems were considered without mention 
of tinnitus.  Thereafter many years passed without any medical 
documentation of tinnitus.  Assuming that the Veteran complained 
of tinnitus when he first saw his current family physician, in 
2002, that would be at least 38 years.  The United States Court 
of Appeals for the Federal Circuit has held that evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In assessing the Veteran's credibility it is noteworthy that 
during his hospitalization in service, the Veteran was seen by a 
psychiatrist who found him to be an unreliable historian.  Also, 
on the recent VA audiology examination, the Veteran was found to 
misrepresent his hearing.  Moreover, the Veteran has recently 
told VA and his private  social worker that dizziness and a fall 
into an electrical box led to him being "taken" to the 
hospital.  The problems that led to his hospitalization are 
documented in the service treatment records.  He did report that 
he had fallen several times due to dizziness, but there was no 
injury associated with these episodes and he did not have to be 
"taken" to the hospital as he has recently represented.  
Weighing all these factors, the Board finds that the service 
treatment records are credible and that there was no tinnitus 
during service.  The service treatment records and recent VA 
examination reports establish by a preponderance of evidence that 
the Veteran's claim of tinnitus since exposure to engine room 
noise in service is not credible.  

The opinions of the Veteran's social worker and family physician 
are not based on their own knowledge of his condition in service 
but are based on his claims.  Here, the supporting private 
medical opinions are based on the history of alleged continuing 
symptoms, as told to the medical personnel by the Veteran.  There 
is nothing in the opinions that can be separated from the 
Veteran's claim of continuing symptomatology.  There is no 
analysis that is not based on the history provided by the 
Veteran.  Because the social worker and family physician relied 
on a history as related by Veteran, their diagnoses can be no 
better than the facts alleged by Veteran.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
Because the history on which the opinions are based is not 
credible, the opinions themselves are not credible.  

The specific report of no tinnitus in September 1964, the 
subsequent ear examinations during and after service without 
mention of tinnitus, the passage of many years without medical 
treatment outweigh the Veteran's claims of tinnitus continuing 
since service and the medical opinions based on those claims.  
Since the preponderance of the credible evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  

Vertigo

The Veteran's complaints of dizziness or vertigo in service 
resulted in several consultations and finally hospitalization for 
over a month.  He was extensively worked up and tested without 
any physical cause for his complaints being found.  After a 
detailed psychiatric investigation, it was concluded that his 
complaints of vertigo were a symptom of his personality disorder.  

It must be emphasized that service-connection is granted for 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  

It is not enough to show injury during service, there must 
currently be a residual disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  There must be a current disability.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).   

In considering whether there is a current disability it must be 
remembered that not every medical diagnosis is due to disease or 
injury.  Consequently, not every medical diagnosis is a 
disability within the meaning of the laws and regulations 
providing compensation benefits.  Specifically, personality 
disorders are not disabilities within the meaning of the laws and 
regulations.  See 38 U.S.C.A. §§ 3.303(c), 4.9, 4.127; Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  

During service the Veteran's complaints of vertigo were diagnosed 
as being a manifestation of a personality disorder.  The 1965 VA 
examination confirmed the Veteran's personality disorder.  
Personality disorders are enduring patterns of inner experience 
and behavior that deviate markedly from the expectations of the 
individual's culture, are pervasive and inflexible, had an onset 
in adolescence or early adulthood, are stable over time, and lead 
to distress or impairment.  See DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 629 (4th ed. 1994); 38 C.F.R. § 4.125 
(2010).  Thus, it is likely that the lightheadedness, dizziness, 
or vertigo experienced in service has continued.  The continuance 
of personality disorder symptoms is consistent with the diagnosis 
and does not mean that it is a disability for which service-
connection can be granted.  

Since the medical personnel in service determined that the 
vertigo was a symptom of his personality disorder, there has been 
no medical evidence of any other cause.  The recent VA 
examinations did not disclose any underlying physical problem.  
The Veteran's family physician has not offered any opinion as to 
the cause of the Veteran's vertigo.  His social worker has not 
identified any medical problem associated with his vertigo.  
Thus, the service treatment records and the 1965 VA examination 
remain the preponderance of evidence showing that the Veteran has 
a personality disorder, with vertigo as a manifestation.  In as 
much as the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service-connection for tinnitus is denied.  

Service-connection for vertigo is denied.   



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


